1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA
     KELVIN BONNER,                             ) Case No.: 1:19-cv-00102-SAB (PC)
8
                                                )
9                     Plaintiff,                )
                                                ) ORDER TO SHOW CAUSE WHY ACTION
                                                ) SHOULD
              v.                                            NOT BE DISMISSED FOR FAILURE
10                                                TO PAY THE FILING FEE OR SUBMIT AN
                                                ) APPLICATION TO PROCEED IN FORMA
11   A. DELA CRUZ,
                                                ) PAUPERIS
                      Defendant.                )
12                                              ) [ECF No. 4]
                                                )
13
                                                )
14                                              )

15            Plaintiff Kelvin Bonner is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

16   1983. Plaintiff filed the instant action on January 24, 2019.

17            On January 25, 2019, the Court issued an order directing Plaintiff to either pay the $400.00

18   filing fee or submit an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, within

19   forty-five days. (ECF No. 4.) Plaintiff has failed to comply with the Court’s order and the time to do

20   so has passed.

21            Accordingly, IT IS HEREBY ORDERED that within fourteen (14) days from the date of

22   service of this order, Plaintiff shall show cause why the action should not be dismissed. Failure to

23   comply with this order will result in a recommendation that the action be dismissed. Local Rule 110.

24
25   IT IS SO ORDERED.

26   Dated:        March 22, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27
28

                                                          1
